Citation Nr: 1438985	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  05-02 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD.)

2.  Entitlement to an initial rating greater than 10 percent for peptic ulcer disease (PUD).


REPRESENTATION

Veteran represented by:	Jeffrey J. Bunten, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which granted, in pertinent part, the Veteran's claim of service connection for PUD, assigning a 10 percent rating effective March 30, 2001, and denied the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD.

In September 2005, the Veteran testified at a hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file.

In March 2007, the Board remanded the Veteran's appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

In November 2010, the Board denied the Veteran's claims for a higher initial rating for PUD effective prior to September 11, 2008, and for service connection for an acquired psychiatric disability, to include PTSD.  The Board also remanded the Veteran's higher initial rating claim for PUD effective from September 11, 2008, to the RO for additional development.  The Veteran, through his attorney and VA's Office of General Counsel, timely filed a Joint Motion for Remand ("Joint Motion") of the Board's November 2010 decision with the United States Court of Appeals for Veterans Claims ("Court").  In August 2011, the Court granted the Joint Motion and vacated and remanded the Board's November 2010 decision.

In April 2012, the Board again remanded these claims for further evidentiary development consistent with the terms of the Joint Motion.

In January 2013, the Board denied the Veteran's claims for a higher initial rating for PUD effective prior to September 11, 2008, and for service connection for an acquired psychiatric disability, to include PTSD.  Again, the Veteran, through his attorney and VA's Office of General Counsel, filed a Joint Motion of the Board's January 2013 decision with the Court.  In February 2014, the Court granted the Joint Motion and vacated and remanded the Board's January 2013 decision.

Please note this appeal has been advanced on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested a Travel Board hearing.  A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2013).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2002 & Supp. 2012).

As noted above, the Veteran has already testified at a Board hearing before the undersigned Veterans Law Judge in September 2005.  In a July 2013 appellant's brief, the Veteran's attorney argued that good cause has been shown to schedule the Veteran for another Board hearing.  He explained that the Veteran's current representative, an attorney, did not enter in the matter until November 2010; a substantial period of time has passed since the original September 2005 hearing; and two VA examinations for the psychiatric disorder claim as well as one VA examination for PUD claim have been conducted since the September 2005 hearing.  The Veteran's attorney also argued that the requirements of substantiating a claim for PTSD have changed since the original hearing.

In light of the above, the Board finds that good cause for a new hearing is shown, and the Veteran's request for another Board hearing is granted.  In the event that his new hearing is held before a different Veterans Law Judge, the Veteran is hereby apprised of the fact that, pursuant to 38 C.F.R. § 20.707 (2013), the undersigned shall participate in the final determination of the claim based on having conducted the September 2008 hearing (in a panel decision).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

Schedule the Veteran for a travel board hearing at the St. Louis, Missouri RO.  Provide him and his representative reasonable advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



